Citation Nr: 0828607	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for psoriatic arthritis of the left elbow.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for psoriatic arthritis of the right elbow.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for psoriatic arthritis of the left ankle.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for psoriatic arthritis of the right ankle.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for iritis of the right eye.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The RO reported that the veteran served on active duty from 
September 1957 to January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2005 
and October 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

A review of the claims file reveals that a remand is 
necessary in order to properly adjudicate the veteran's 
claims on appeal.  

The veteran was last afforded a VA examination for his eye 
disability in December 2003 and for his psoriatic arthritis 
in April 2005.  The veteran and his representative have 
contended that the veteran's service-connected disabilities 
have worsened since the time of his last VA examinations.  
See, e.g., the February 22, 2008 Informal Hearing 
Presentation, page 3.  The Court of Appeal for Veterans 
Claims (Court) has held that, when a veteran-claimant alleges 
that his service-connected disability has worsened since the 
last examination, a new examination may be required to 
evaluate the current degree of impairment, particularly if 
there is no additional medical evidence that addresses the 
level of impairment of the disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two-year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  

With regard to his service-connected iritis of the right eye, 
the veteran submitted a statement dated in March 2008 and 
indicated that he underwent eye surgery at the Milwaukee VA 
Medical Center (VAMC) in January 2008.  No records from VA 
dated after July 2005 have been associated with the claims 
file. 

With regard to the claim for TDIU, the Board notes that the 
veteran is currently service connected for post-traumatic 
stress disorder (PTSD) rated as 50 percent disabling; type II 
diabetes mellitus rated as 20 percent disabling; psoriatic 
arthritis of the right elbow, left elbow, right ankle, and 
left ankle, each rated as 10 percent disabling; iritis of the 
right eye rated as 10 percent disabling; coronary artery 
disease with hypertension rated as 10 percent disabling; 
hypertension rated as 10 percent disabling; subcutaneous 
sebaceous cysts of the upper back rated as 10 percent 
disabling; migraine headaches rated as 10 percent disabling; 
and a shrapnel wound to the distal thigh rated as 10 percent 
disabling for a combined rating of 90 percent.  The veteran 
contends that his PTSD and arthritis preclude his ability to 
maintain substantially gainful employment.  The RO failed to 
obtain any examination to determine whether any of the 
veteran's service connected disabilities preclude 
substantially gainful employment.  

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) which held that the 
Veteran's Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  
The September 2003 VCAA notice letter was issued prior to 
this decision and did not did not include the disability 
rating and effective date elements.  Consequently, the AMC 
should issue a corrective letter.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

2.  The veteran should be contacted 
and requested to identify any 
sources of treatment, both VA and 
private, for his service-connected 
psoriatic arthritis of the elbows 
and ankles and iritis of the right 
eye.  Any outstanding records 
identified by the veteran should be 
obtained and associated with the 
claims file and any records 
promulgated by VA dated after July 
2005 should be obtained and 
associated with the claims file.

3.  After securing any additional 
records, the veteran should be 
scheduled for examinations at the 
appropriate VA medical facility.  
The entire claims file must be made 
available to and reviewed by the 
physicians designated to examine the 
veteran.  

a.  Psoriatic Arthritis of the 
Elbows and Ankles-The AMC should 
schedule the veteran for an 
orthopedic examination to assess his 
current disability status.   Any and 
all indicated evaluations, studies, 
and tests (to include x-rays) deemed 
necessary by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  Range of motion studies 
must be conducted and all functional 
losses should be identified, such as 
pain on use, weakness, 
incoordination, fatigability, etc.  
All losses of function should be 
equated to additional degrees of 
limitation of motion (beyond that 
shown clinically).  With regard to 
the ankles, functional loss should 
be equated with "moderate," or 
"marked" limitation of motion.  A 
complete rationale for any opinion 
expressed must be provided.

b.  Iritis-The AMC should schedule 
the veteran for an ophthalmologic 
examination to identify the nature 
and extent of the veteran's iritis 
of the right eye.  The examiner 
should report all significant 
manifestations of the veteran's 
iritis of the right eye, to include 
deficits in visual acuity.

c.  TDIU-The AMC should schedule the 
veteran for a VA examination by an 
appropriate specialist.  The 
examiner should determine whether 
any of the veteran's service-
connected disabilities (PTSD rated 
as 50 percent disabling; type II 
diabetes mellitus rated as 20 
percent disabling; psoriatic 
arthritis of the right elbow, left 
elbow, right ankle, and left ankle 
each currently rated as 10 percent 
disabling; iritis of the right eye 
currently rated as 10 percent 
disabling; coronary artery disease 
with hypertension rated as 10 
percent disabling; hypertension 
rated as 10 percent disabling; 
subcutaneous sebaceous cysts of the 
upper back rated as 10 percent 
disabling; migraine headaches rated 
as 10 percent disabling; and 
shrapnel wound to the distal thigh) 
render him unable to obtain or 
maintain substantially gainful 
employment.  The report of 
examination must include the 
complete rationale for all opinions 
expressed.  

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination requests.  
If any report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

4.  After undertaking any other 
development deemed appropriate, 
readjudicate the issues on appeal.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




